El Juez Asociado Se. MacLeaey,
emitió la siguiente-opinión.
En esta causa el preso fué acusado el cinco de Marzo de 1904 y no fué juzgado basta el veinte y cuatro de Agosto-Seguramente debería baber sido juzgado dentro de los cuatro meses siguientes, si hubiera sido posible. Presentó á la Corte-Municipal una solicitud pidiendo que su causa fuese sobre-seída por los razones indicadas.. Esto la Corte se negó á ac-ceder. -El podia baber protestado de esta providencia y baber apelado ante la Corte de Distrito, si hubiera querido 'hacerlo. Pero no adoptó ese medio y después de baber sido condenado á un mes de enearcelacióin, hizo una petición de ser puesto en *364libertad por auto de habeas corpus. Puede ser que baya su-frido una injusticia, pero no ba seguido los trámites debidos para conseguir sus derechos. La providencia negando su petición de sobreseer su causa puede baber sido errónea, pero no puede ser corregida en este procedimiento. A menos que la sentencia sea enteramente nula, no puede ser descartada en el procedimiento actual. El objeto del auto de habeas corpus ba sido explicado tan frecuentemente por el Tribunal Supremo, que es supérfluo explicarlo de. nuevo. El prisionero debe ser entregado á la custodia del Alcaide de la Cárcel de Agua-dilla y satisfacer las costas de este procedimiento. Y así está resuelto. .